Citation Nr: 1440705	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  14-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for loss of left leg due to lipomyxosarcoma of the proximal left tibia, to include as due to ionizing radiation.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for loss of the left leg due to lipomyxosarcoma of the proximal left tibia, to include as due to ionizing radiation.  

The Veteran and the witnesses listed above provided testimony before the undersigned Veterans Law Judge via videoconference in July 2014.  A transcript of the hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he was exposed to radiation when stationed at Eielson Air Force Base (AFB) with Team 202 as part of the Air Force Technical Application Center Long-Range Detection Program.  The role of this unit was to monitor Russia's atomic and nuclear programs by flights along the northern border exposing filter papers to the atmosphere.  The Veteran asserts that his duties included testing these filter papers and recording the amount of radiation.  He was also responsible for testing and recording radiation from filters that he collected from a ground station on a hill at the AFB.  He has indicated that he worked in a small, enclosed room and stored the papers within this room, and that he worked there for 12 hours shifts with essentially no break for two years.  The Veteran has stated that he is left handed and carried the filters in his left hand, and stored them on his left as he was testing them for radiation.  He has also alleged that these filters were positive for radiation.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in ' radiation-exposed Veterans' under 38 U.S.C.A. § 1112(c) (2013) and 38 C.F.R. § 3.309(d) (2013).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2013) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2013), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of current disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d) .

If a claimant does not qualify as a 'radiation-exposed Veteran' under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3. 311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3. 311, 'radiogenic disease' means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3. 311(b)(2).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3. 311(a)(2)(iii).

The Veteran has indicated that he noticed a knot just below his left knee in 1974.  Since the knot grew in size, the Veteran was seen by a private physician at Ponchatrain Bone and Joint Clinic in 1976, who told him that he could have it removed.  In August 1977,  Veteran underwent a procedure to slice it off, but not excise it by another private physician, Hotel Dieu.  Pathological reports reflected that the area was malignant.  The diagnosis was lipomyxosarcoma.  The Veteran was referred to MD Anderson in Houston, Texas.  In 1979, MD Anderson changed the diagnosis to lipohistocytoma.  After many surgeries to excise recurring tumors, the Veteran ultimately underwent amputation of the leg above the knee in 1987, apparently at MD Anderson.

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  Records from Ponchatrain Bone and Joint Clinic and Hotel Dieu are not in the claims file, and while there are records pertaining to an insurance claim for the amputation of his left leg at MD Anderson, the records reflecting this surgery are not part of the claims file.  On remand, these records should be obtained and added to the record of evidence.

The Board notes that the record includes a memo dated in July 2011 from the Department of the Air Force reflecting their finding that the Veteran was a radiation-exposed Veteran whose radiation-risk activity included laboratory nuclear debris analysis against foreign nuclear tests.  However, the regulation clearly lists the situations in which the Veteran would be considered a radiation-risk Veteran, and it does not appear that the Veteran's duties qualify him as such.  38 C.F.R. § 3.309(d)(3).

It does not appear that the Veteran participated in any activities that would qualify him as a radiation-exposed Veteran as defined in 38 C.F.R. § 3.309(d)(3).  The regulation clearly lists the activities and locations that qualify a Veteran to be considered a radiation-exposed Veteran.  These do not include his duties described above.  On remand, the Board requests that the Department of the Air Force explain the finding that the Veteran is a radiation-exposed Veteran under , and provide the citation under which they made this finding.  

Finally, the Board notes that it is unclear whether the Veteran's lipohistocytoma qualifies as a disease listed as presumptively service-connected under 38 C.F.R. § 3.309.  In particular, it appears that this may be a bone cancer, but there is no medical evidence of record that addresses this issue.  On remand, a medical opinion should be obtained as to whether the Veteran's lipohistocytoma qualifies as one of the disease listed at 38 C.F.R. § 3.309 (d)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's left leg, including from Ponchatrain Bone and Joint Clinic in 1976, Hotel Dieu in 1977, and MD Anderson since 1978 to include the records of the amputation of his left leg, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Requests that the Department of the Air Force a statement providing explanation of the finding that the Veteran is a radiation-exposed Veteran, to include the citation to the regulation under which they made this finding.

3.  The Veteran's claims file should be forwarded to a VA examiner to provide a medical opinion as whether the Veteran's cancer in his left leg falls into one of the categories set out in 38 C.F.R. § 3.309(d)(2).  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



